FILED
                                                                                                   5/27/2020
                                                                                         Clerk, U.S. District & Bankruptcy
                                                                                         Court for the District of Columbia
                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


BRUD ROSSMANN,

              Plaintiff,

      v.                                              Civil Action No. 1:20-cv-01221 (UNA)

LENNERT LEADER, et al.,

              Defendants.


                                  MEMORANDUM OPINION

       This matter, brought pro se, is before the Court on review of Plaintiff’s Complaint, ECF

No. 1, and application to proceed in forma pauperis, ECF No. 2. The Court will grant the in

forma pauperis application and dismiss the case because the Complaint fails to meet the minimal

pleading requirements of Rule 8(a) of the Federal Rules of Civil Procedure.

       Pro se litigants must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch,

656 F. Supp. 237, 239 (D.D.C. 1987). Rule 8(a) requires complaints to contain “(1) a short and

plain statement of the grounds for the court’s jurisdiction [and] (2) a short and plain statement of

the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a); see Ashcroft v.

Iqbal, 556 U.S. 662, 678-79 (2009); Ciralsky v. CIA, 355 F.3d 661, 668-71 (D.C. Cir. 2004).

The Rule 8 standard ensures that defendants receive fair notice of the claim being asserted so that

they can prepare a responsive answer, launch an adequate defense, and determine whether the

doctrine of res judicata applies. Brown v. Califano, 75 F.R.D. 497, 498 (D.D.C. 1977). It also

assists the Court in determining whether it has jurisdiction over the subject matter.

       Plaintiff is a District of Columbia resident who purports to sue various individuals,

including a Judge and a Magistrate Judge of this Court, United States Attorney General William

                                                  1
Barr, CIA Director Gina Haspel, FBI Director Christopher Wray, and former FBI Director James

Comey. See generally Compl. Plaintiff also lists as defendants “Jews More Generally.” Id.

The 329-paragraph pleading is essentially a non-conforming diatribe. Id. Complaints like this

one, which are “excessively long, rambling, disjointed, incoherent, or full of irrelevant and

confusing material will patently fail [Rule 8(a)’s] standard,” as will “a complaint that contains an

untidy assortment of claims that are neither plainly nor concisely stated, nor meaningfully

distinguished from bold conclusions, sharp harangues and personal comments.” Jiggetts v.

District of Columbia, 319 F.R.D. 408, 413 (D.D.C. 2017), aff'd sub nom. Cooper v. District of

Columbia, No. 17-7021, 2017 WL 5664737 (D.C. Cir. Nov. 1, 2017) (internal quotation marks

and citations omitted). Therefore, this case will be dismissed. An Order will be released

contemporaneously with this Memorandum Opinion.


DATE: May 27, 2020
                                                             CARL J. NICHOLS
                                                             United States District Judge




                                                 2